Case: 21-149    Document: 5     Page: 1    Filed: 06/29/2021




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

 In re: VOLKSWAGEN GROUP OF AMERICA, INC.,
                    Petitioner
             ______________________

                         2021-149
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-01131-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

  Before TARANTO, HUGHES, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
                        ORDER
    Volkswagen Group of America, Inc. petitions for a writ
of mandamus directing the United States District Court for
the Western District of Texas to dismiss or to transfer to
the United States District Court for the Eastern District of
Michigan. Alternatively, Volkswagen seeks to stay all
deadlines unrelated to venue until the district court rules
on the pending motion to dismiss or transfer.
    StratosAudio, Inc. filed this patent infringement suit
in December 2020 in the Western District of Texas against
Volkswagen. On February 19, 2021, Volkswagen filed a
Case: 21-149    Document: 5     Page: 2    Filed: 06/29/2021




2                  IN RE: VOLKSWAGEN GROUP OF AMERICA, INC.




motion to dismiss for improper venue, or alternatively, to
transfer to the Eastern District of Michigan. The motion
was fully briefed as of March 12, 2021.
     On May 4, 2021, the parties were directed via email to
file a joint proposed scheduling order that included a Mark-
man hearing for October 4, 2021. The parties were subse-
quently informed on May 17, 2021 that, while “[t]he Court
will not stay the cases pending rulings on the motions to
dismiss/transfer,” “[p]ursuant to the Court’s Standing Or-
der Regarding Motion(s) for Inter-District Transfer, the
Court will rule on these motions before [the] Markman
hearing.” Appx0008. Volkswagen filed this petition seek-
ing mandamus on June 4, 2021.
     Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-estab-
lished standard for obtaining such relief, the petitioner
must: (1) show that it has a clear and indisputable legal
right; (2) show it does not have any other method of obtain-
ing relief; and (3) convince the court that the “writ is ap-
propriate under the circumstances.” Cheney v. U.S. Dist.
Ct. for D.C., 542 U.S. 367, 380–81 (2004) (citation omitted).
Volkswagen has not met that standard.
    Volkswagen has not shown that it is unable to obtain a
ruling on its venue motion in a timely fashion without man-
damus. The district court has indicated that it will resolve
that motion before it conducts a Markman hearing in this
case. Nor has Volkswagen presently shown a clear legal
right to stay all non-venue-related deadlines. We note,
however, that the district court’s failure to issue a ruling
on Volkswagen’s venue motion before a Markman hearing
may alter our assessment of the mandamus factors.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
Case: 21-149    Document: 5    Page: 3     Filed: 06/29/2021




IN RE: VOLKSWAGEN GROUP OF AMERICA, INC.                       3



                               FOR THE COURT

        June 29, 2021          /s/ Peter R. Marksteiner
            Date               Peter R. Marksteiner
                               Clerk of Court
s35